ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_ORD_01_NA_00_EN.txt.           INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE INTERNATIONAL
   CONVENTION FOR THE SUPPRESSION
   OF THE FINANCING OF TERRORISM
AND OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
       (UKRAINE v. RUSSIAN FEDERATION)


           ORDER OF 8 NOVEMBER 2019




                 2019
          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


     APPLICATION DE LA CONVENTION
  INTERNATIONALE POUR LA RÉPRESSION
    DU FINANCEMENT DU TERRORISME
 ET DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
       (UKRAINE c. FÉDÉRATION DE RUSSIE)


       ORDONNANCE DU 8 NOVEMBRE 2019

                              Oﬃcial citation:
      Application of the International Convention for the Suppression
     of the Financing of Terrorism and of the International Convention
          on the Elimination of All Forms of Racial Discrimination
       (Ukraine v. Russian Federation), Order of 8 November 2019,
                        I.C.J. Reports 2019, p. 677




                         Mode oﬃciel de citation :
       Application de la convention internationale pour la répression
      du financement du terrorisme et de la convention internationale
       sur l’élimination de toutes les formes de discrimination raciale
    (Ukraine c. Fédération de Russie), ordonnance du 8 novembre 2019,
                         C.I.J. Recueil 2019, p. 677




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-157379-4
                                            No de vente:    1177

                                8 NOVEMBER 2019

                                       ORDER




  APPLICATION OF THE INTERNATIONAL
   CONVENTION FOR THE SUPPRESSION
   OF THE FINANCING OF TERRORISM
AND OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
   (UKRAINE v. RUSSIAN FEDERATION)




     APPLICATION DE LA CONVENTION
  INTERNATIONALE POUR LA RÉPRESSION
    DU FINANCEMENT DU TERRORISME
 ET DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
   (UKRAINE c. FÉDÉRATION DE RUSSIE)




                               8 NOVEMBRE 2019

                                ORDONNANCE

               677



                              INTERNATIONAL COURT OF JUSTICE

                                               YEAR 2019
   2019
8 November                                  8 November 2019
General List
  No. 166
                 APPLICATION OF THE INTERNATIONAL
                  CONVENTION FOR THE SUPPRESSION
                   OF THE FINANCING OF TERRORISM
               AND OF THE INTERNATIONAL CONVENTION
                  ON THE ELIMINATION OF ALL FORMS
                      OF RACIAL DISCRIMINATION
                               (UKRAINE v. RUSSIAN FEDERATION)




                                                ORDER


               Present: President Yusuf; Judges Tomka, Abraham, Cançado Trindade,
                        Donoghue, Gaja, Sebutinde, Crawford, Salam, Iwasawa;
                        Judges ad hoc Pocar, Skotnikov; Registrar Gautier.



                   The International Court of Justice,
                  Composed as above,
                  After deliberation,
                  Having regard to Article 48 of the Statute of the Court and to Arti-
               cle 79ter, paragraph 5, of the Rules of Court,
                  Having regard to the Application ﬁled in the Registry of the Court on
               16 January 2017, whereby Ukraine instituted proceedings against the
               Russian Federation with regard to a dispute concerning alleged violations
               by the latter of its obligations under the International Convention for the
               Suppression of the Financing of Terrorism of 9 December 1999 and the
               International Convention on the Elimination of All Forms of Racial Dis-
               crimination of 21 December 1965,

               4

678         application of the icsft and cerd (ord. 8 XI 19)

   Having regard to the Order of 12 May 2017, whereby the President of
the Court ﬁxed 12 June 2018 and 12 July 2019 as the respective time-
limits for the ﬁling of a Memorial by Ukraine and a Counter-Memorial
by the Russian Federation,
   Having regard to the Memorial of Ukraine ﬁled within the time-limit
thus ﬁxed,
   Having regard to the preliminary objections raised by the Government
of the Russian Federation on 12 September 2018 to the jurisdiction of the
Court under both Conventions and to the admissibility of Ukraine’s
Application in relation to the claims made under the International Con-
vention on the Elimination of All Forms of Racial Discrimination;

   Whereas, under the provisions of Article 79, paragraph 5, of the Rules
of Court of 14 April 1978, as amended on 1 February 2001, the ﬁling of
preliminary objections by the Russian Federation had the eﬀect of sus-
pending the proceedings on the merits;
   Whereas, by its Judgment of 8 November 2019, the Court found that it
had jurisdiction, on the basis of Article 24, paragraph 1, of the Interna-
tional Convention for the Suppression of the Financing of Terrorism, to
entertain the claims made by Ukraine under this Convention; whereas the
Court also found that it had jurisdiction, on the basis of Article 22 of the
International Convention on the Elimination of All Forms of Racial
Discrimination, to entertain the claims made by Ukraine under this Con-
vention, and that the Application in relation to those claims was admis-
sible,

 Fixes 8 December 2020 as the time-limit for the ﬁling of the Counter-
Memorial of the Russian Federation; and
    Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighth day of November two thousand
and nineteen, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of Ukraine
and the Government of the Russian Federation, respectively.

                                   (Signed) Abdulqawi Ahmed Yusuf,
                                                   President.
                                        (Signed) Philippe Gautier,
                                                     Registrar.




5

